NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                            JUN 6 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CLIFFORD BRODSKY,                                No. 07-16804

               Petitioner - Appellant,           D.C. No. CV-06-02288-CRB

  v.
                                                 MEMORANDUM *
ANTHONY P. KANE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                                                       **
                             Submitted May 24, 2011

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state parolee Clifford Brodsky appeals pro se from the district

court’s denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under

28 U.S.C. § 2253 and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brodsky contends that because he pled no contest to conspiracy to commit

second-degree murder, rather than conspiracy to commit first-degree murder, his

plea agreement and constitutional rights were violated when the Board of Prison

Terms relied on certain information to deny him parole in 2003.

      The California Court of Appeal’s determination that the Board of Prison

Terms was not constrained by the plea agreement was not contrary to, or an

unreasonable application of, clearly established federal law as determined by the

Supreme Court, and was not based on an unreasonable determination of the facts.

See 28 U.S.C. § 2254(d); Penry v. Johnson, 532 U.S. 782, 792-93 (2001).

      Brodsky’s due process claim is not cognizable on federal habeas review.

Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam).

      To the extent Brodsky raises a claim that his plea was involuntary, that claim

is belied by the record.

      AFFIRMED.




                                         2                                   07-16804